Exhibit 10.1

 

ROCKWOOD HOLDINGS, INC.

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

THIS AGREEMENT (the “Agreement”), is made, effective as of December 12, 2012
(the “Grant Date”) between Rockwood Holdings, Inc., a Delaware corporation
(hereinafter called the “Company”), and [FIRST NAME] [LAST NAME], an employee of
the Company or an Affiliate, hereinafter referred to as the “Employee”.  For
purposes of this Agreement, capitalized terms not otherwise defined above or
below, or in the 2009 Stock Incentive Plan for Rockwood Holdings, Inc. and
Subsidiaries (the “Plan”), shall have the meanings set forth in Appendix A
attached to this Agreement and incorporated by reference herein.

 

WHEREAS, the Company desires to grant the Employee performance-based restricted
stock unit awards as provided for hereunder (the “Restricted Stock Unit
Awards”), ultimately payable in shares of common stock of the Company, par value
$0.01 per share (the “Common Stock”), pursuant to the Plan, the terms of which
are hereby incorporated by reference and made a part of this Agreement; and

 

WHEREAS, the committee of the Company’s Board appointed to administer the Plan
(the “Committee”) has determined that it would be to the advantage and best
interest of the Company and its shareholders to grant the shares of Common Stock
that may be issued hereunder to the Employee as an incentive for increased
efforts during his term of office with the Company or an Affiliate, and has
advised the Company thereof and instructed the undersigned officers to grant
said Restricted Stock Unit Awards.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereto do hereby agree as follows:

 

1.                                      Grant of the Restricted Stock Units. 
Subject to the terms and conditions of the Plan and the additional terms and
conditions set forth in this Agreement, the Company hereby grants to the
Employee the opportunity to vest in performance-based Restricted Stock Unit
Awards, which shall vest in accordance with Section 2(a) herein (the “RSUs”) up
to a number of RSUs equal to the product of (x) 1.5 multiplied by (y) your
Target RSU Award (as defined below), which shall be rounded up to the nearest
whole number of RSUs in the event that the such product results in a fractional
number of RSUs (the “Maximum RSU Award”).  Your Target RSU Award shall be
[insert target number of RSUs] RSUs (the “Target RSU Award”).  An “RSU”
represents the right to receive one share of Common Stock.  The RSUs shall vest
and become nonforfeitable in accordance with Section 2 hereof.

 

--------------------------------------------------------------------------------


 

2.                                      Vesting.

 

(a)                                 RSUs.  The vesting of the RSUs shall be
subject to the satisfaction of the Code of Ethics Requirement, as well as the
conditions set forth in both subsection (i)(A), (B) or (C), as applicable, and
subsection (ii) of this Section 2(a):

 

(i)                                     Service Vesting Requirement.

 

(A)                               Unless otherwise provided in this Agreement,
so long as the Employee continues to be employed by the Company or its
Subsidiaries through January 1, 2016 (the “Vesting Date”), the Employee shall,
on the Vesting Date, vest in a number of RSUs (not to exceed the number of RSUs
provided in the Maximum RSU Award set forth in Section 1 above) determined based
on the formulas set forth in Section 2(a)(ii) below.

 

(B)                               If, prior to the Vesting Date (and absent the
occurrence of any Change in Control), the Employee’s employment with Company and
its Subsidiaries is terminated for any reason (other than due to the Employee’s
death, Disability or Retirement), then the RSUs shall be forfeited by the
Employee without consideration as of such termination date and this Agreement
shall terminate without payment in respect thereof.  Notwithstanding the
previous sentence, if, prior to the Vesting Date (and absent the occurrence of
any Change in Control), the Employee’s employment with the Company and its
Subsidiaries is terminated by the Company and its Subsidiaries other than for
Cause, then the Committee has the sole discretion to elect whether this
Agreement will remain outstanding and, as of the Vesting Date, whether the
Employee will become entitled to receive a distribution of a number of shares of
Common Stock equal to the product of (x) the number of RSUs in which the
Employee would have become vested pursuant to Section 2(a)(ii) below, if the
Employee had remained employed with the Company or a Subsidiary through the
Vesting Date, and (y) a fraction, the numerator of which is equal to the number
of days between (and including) the Grant Date and the date such employment so
terminates, and the denominator of which is equal to 1097 (such fraction, the
“Proration Factor”) (such shares, the “Prorated RSU Shares”).

 

(C)                               If, during the Performance Period (and absent
the occurrence of any Change in Control), the Employee’s employment with the
Company and its Subsidiaries is terminated by the Employee due to the Employee’s
death, Disability or Retirement, then this Agreement shall remain outstanding
and, as of the Vesting Date, the Employee shall become entitled to receive a
distribution of Prorated RSU Shares (determined based on the formula set forth
in Section 2(a)(i)(B) above); provided that, in the event of a termination by
the Employee due to Retirement, the distribution of Prorated RSU Shares are
conditioned upon compliance with any non-compete, non-solicitation,
non-disclosure and non-disparagement restrictions in any agreement or policy
with the Company or its Affiliates during the remaining portion of the
Performance Period and violation of any such restrictions shall result in
immediate forfeiture of the entire amount of Prorated RSU Shares.

 

(ii)                                  Performance Vesting Requirement.

 

(A)                               The RSUs shall, so long as the Employee
remains employed with the Company or its Subsidiaries through the Vesting Date
(or the provisions of Section 2(a)(i)

 

2

--------------------------------------------------------------------------------


 

otherwise apply), vest on the Vesting Date in an amount equal to the product of
(1) the Target RSU Award and (2) the applicable Total Shareholder Return
Multiplier, as determined under Schedule I attached hereto and incorporated by
reference herein.

 

(B)                               Whether and to what extent the RSUs shall vest
shall be determined by the Committee at its first meeting following the end of
the Performance Period (which shall occur in no event later than 75 days after
the end of the calendar year in which the Performance Period ends (i.e., by no
later than March 15, 2016)), upon the Committee’s certification of achievement
of the applicable performance goals set forth in Section 2(a)(ii)(A) above.

 

(iii)                               Settlement of RSUs.  Promptly after the
Vesting Date (but in no event later than 75 days after the end of the calendar
year in which the Performance Period ends (i.e., by no later than March 15,
2016)) the Company shall distribute to the Employee a number of shares of Common
Stock equal to the number of RSUs that become vested in accordance with Section
2(a) hereof.  Any number of RSUs that do not become vested in accordance with
Section 2(a) hereof (to the extent not already previously forfeited pursuant to
Section 2(a)(i)(B) above) shall, effective as of the Vesting Date, be forfeited
by the Employee without consideration and this Agreement shall terminate without
payment in respect thereof.

 

(b)                                 Effect of Change in Control. 
Notwithstanding anything set forth in Section 2(a) above, if there occurs a
Change in Control, the following rules shall apply with respect to the RSUs
granted hereunder in lieu of the provisions of Section 2(a) above:

 

(i)                                     Unless otherwise determined by the
Committee, if a Change in Control occurs prior to the Vesting Date and the
Employee is still employed with the Company or its Subsidiaries upon the
occurrence of such Change in Control, then this Restricted Stock Unit Award
shall be converted into a right to receive a cash payment equal to the sum of
(x) the product of (1) the Target RSU Award and (2) the Total Shareholder Return
Multiplier, as determined under Schedule I attached hereto, and (3) the CIC Per
Share Price (such product of clauses (1), (2) and (3), the “CIC Cash Value”) 
and (y) an amount equal to the interest on the CIC Cash Value at a rate equal to
LIBOR plus 2.0% per annum, computed on the basis of a year of 364 days,
calculated daily for each day following the closing date of the Change in
Control transaction through the date immediately preceding the date on which
such cash payment becomes vested (the sum of clauses (x) and (y), the “CIC
Settlement Amount”).  The Employee shall become 100% vested in the CIC
Settlement Amount on the Vesting Date, so long as the Employee remains employed
with the Company, any subsidiary or successor or acquirer thereof (or any of its
affiliates) in the Change in Control through the Vesting Date, subject to the
provisions of Section 2(b)(ii) below.  The CIC Settlement Amount shall be paid
to the Employee within ten (10) business days after the Vesting Date.

 

(ii)                                  Notwithstanding Section 2(b)(i) above, if
the Employee’s employment with the Company and its Subsidiaries is terminated by
the Company and its Subsidiaries other than for Cause or by the Employee for
Good Reason during the twenty-four (24) month period following the Change in
Control (and prior to the Vesting Date), the Employee shall be immediately vest
in the right to receive the CIC Settlement Amount, and the Employee shall
receive payment of the CIC Settlement Amount within ten (10) business days
following such termination date.

 

3

--------------------------------------------------------------------------------


 

3.                                      Dividend Equivalents.  With respect to
each cash dividend or distribution (if any) paid with respect to Common Stock to
holders of record on and after the Grant Date, a number of shares of Common
Stock shall be accrued on the books and records of the Company, in an amount
equal to the quotient of (a) the product of (i) the amount of such dividend or
distribution paid with respect to one share of Common Stock, multiplied by (ii)
the number of vested RSUs (if any) granted hereunder then held by the Employee,
divided by (b) the Fair Market Value on the applicable dividend record date.  At
such time(s) thereafter as the Employee receives a distribution of shares of
Common Stock in respect of his or her vested RSUs granted hereunder pursuant to
the applicable provision of Section 2 above, the Company shall also distribute
to the Employee such number of shares of Common Stock accrued under this Section
3 that relate to the vested RSUs in respect of which such distribution of shares
is otherwise being made.  In the event of any stock dividend, the provisions of
Section 9 of the Plan shall apply to this Restricted Stock Unit Award.

 

4.                                      Limitation on Obligations.  The
Company’s obligation with respect to the RSUs granted hereunder is limited
solely to the delivery to the Employee of shares of Common Stock on the date
when such shares are due to be delivered hereunder, and in no way shall the
Company become obligated to pay cash in respect of such obligation, except as
otherwise expressly provided for herein.  This Restricted Stock Unit Award shall
not be secured by any specific assets of the Company or any of its Subsidiaries,
nor shall any assets of the Company or any of its subsidiaries be designated as
attributable or allocated to the satisfaction of the Company’s obligations under
this Agreement.

 

5.                                      Rights as a Stockholder.  The Employee
shall not have any rights of a common stockholder of the Company unless and
until the Employee receives the shares of Common Stock pursuant to Section 2
above.  As soon as practicable following the date that the Employee becomes
entitled to receive the shares of Common Stock pursuant to Section 2,
certificates for the Common Stock shall be delivered to the Employee or to the
Employee’s legal guardian or representative.

 

6.                                      Transferability.  The RSUs shall not be
subject to alienation, garnishment, execution or levy of any kind, and any
attempt to cause any such awards to be so subjected shall not be recognized. 
The shares of Common Stock acquired by the Employee pursuant to Section 2 of
this Agreement may not at any time be transferred, sold, assigned, pledged,
hypothecated or otherwise disposed of unless such transfer, sale, assignment,
pledge, hypothecation or other disposition complies with applicable securities
laws.

 

7.                                      Purchaser’s Employment by the Company.  
Nothing contained in this Agreement obligates the Company or any Subsidiary to
employ the Employee in any capacity whatsoever or prohibits or restricts the
Company (or any Subsidiary) from terminating the employment, if any, of the
Employee at any time or for any reason whatsoever, with or without Cause, and
the Employee hereby acknowledges and agrees that neither the Company nor any
other Person has made any representations or promises whatsoever to the Employee
concerning the Employee’s employment or continued employment by the Company or
any Affiliate thereof.  No payment under this Agreement shall be taken into
account in determining any benefits under any pension, retirement, savings,
profit sharing, group insurance, welfare or benefit plan of the Company unless
provided otherwise in such other plan.

 

4

--------------------------------------------------------------------------------


 

8.                                      Change in Capitalization.  Except as
provided in Section 2(b) above, in the event of any change in the outstanding
Common Stock by reason of a stock split, spin-off, stock dividend, stock
combination or reclassification, recapitalization or merger, Change in Control,
or similar event, the provisions of Section 8 of the Plan shall govern the
treatment of this Restricted Stock Unit Award.

 

9.                                      Withholding.   It shall be a condition
of the obligation of the Company upon delivery of Common Stock or cash, as
applicable, to the Employee pursuant to Section 2 above that the Employee pay to
the Company such amount as may be requested by the Company for the purpose of
satisfying any liability for any federal, state or local income or other taxes
required by law to be withheld with respect to such Common Stock or cash, as
applicable.  The Company shall be authorized to take such action as may be
necessary, in the opinion of the Company’s counsel (including, without
limitation, withholding Common Stock or cash, as applicable, otherwise
deliverable to the Employee hereunder and/or withholding amounts from any
compensation or other amount owing from the Company to the Employee), to satisfy
the obligations for payment of the minimum amount of any such taxes.  In
addition, if the Company’s accountants determine that there would be no adverse
accounting implications to the Company, the Employee may be permitted to elect
to use Common Stock otherwise deliverable to the Employee hereunder to satisfy
any such obligations, subject to such procedures as the Company’s accountants
may require.  The Employee is hereby advised to seek his own tax counsel
regarding the taxation of the grant of RSUs made hereunder.

 

10.                               Securities Laws.  Upon the delivery of any
Common Stock to the Employee, the Company may require the Employee to make or
enter into such written representations, warranties and agreements as the
Committee may reasonably request in order to comply with applicable securities
laws or with this Agreement.  The delivery of the Common Stock hereunder shall
be subject to all applicable laws, rules and regulations and to such approvals
of any governmental agencies as may be required.

 

11.                               Clawback; Forfeiture on Violation of Code of
Ethics.

 

(a)                                 The Committee in its sole discretion may
impose on the RSUs provided for in this Agreement, either through an amendment
to the Plan or through a policy that upon adoption by the Committee will be
incorporated into this Agreement by reference effective as of the date of such
adoption, that the Employee’s rights, payments, and benefits with respect to
this Agreement shall be subject to reduction, cancellation, forfeiture or
recoupment upon the occurrence of certain specified events, in addition to any
otherwise applicable vesting or performance conditions provided in this
Agreement, as required by applicable law. Such events may include, but shall not
be limited to, a restatement of the Company’s financial statements to reflect
adverse results from those previously released financial statements, as a
consequence of errors, omissions, fraud, or misconduct, or the Employee’s
failure to satisfy the Code of Ethics Requirement.

 

(b)                                 In the event that the Employee fails to
satisfy the Code of Ethics Requirement, all RSUs granted hereunder (to the
extent not already previously forfeited) may be immediately forfeited by the
Employee without consideration based upon a determination by the Committee and
this Agreement shall terminate without payment in respect thereof.

 

5

--------------------------------------------------------------------------------


 

12.                               Section 409A of the Code.  In the event that
it is reasonably determined by the Company that, as a result of the deferred
compensation tax rules under Section 409A of the Code (and any related
regulations or other pronouncements thereunder) (the “Deferred Compensation Tax
Rules”), benefits that the Employee is entitled to under the terms of this
Agreement may not be made at the time contemplated by the terms hereof or
thereof, as the case may be, without causing Employee to be subject to tax under
the Deferred Compensation Tax Rules, the Company shall, in lieu of providing
such benefit when otherwise due under this Agreement, instead provide such
benefit on the first day on which such provision would not result in the
Employee incurring any tax liability under the Deferred Compensation Tax Rules;
which day, if the Employee is a “specified employee” (within the meaning of the
Deferred Compensation Tax Rules), shall, in the event the benefit to be provided
is due to the Employee’s “separation from service” (within the meaning of the
Deferred Compensation Tax Rules) with the Company and its Subsidiaries, be the
first day following the six-month period beginning on the date of such
separation from service.

 

13.                               Notices.  Any notice to be given under the
terms of this Agreement to the Company shall be addressed to the Company in care
of its Secretary, and any notice to be given to the Employee shall be addressed
to him at the address given beneath his signature hereto.  By a notice given
pursuant to this Section 13, either party may hereafter designate a different
address for notices to be given to him.  Any notice which is required to be
given to the Employee shall, if the Employee is then deceased, be given to the
Employee’s personal representative if such representative has previously
informed the Company of his status and address by written notice under this
Section 13.  Any notice shall have been deemed duly given when enclosed in a
properly sealed envelope or wrapper addressed as aforesaid, deposited (with
postage prepaid) in a post office or branch post office regularly maintained by
the United States Postal Service.

 

14.                               Governing Law.  The laws of the State of
Delaware (or if the Company reincorporates in another state, the laws of that
state) shall govern the interpretation, validity and performance of the terms of
this Agreement regardless of the law that might be applied under principles of
conflicts of laws.

 

15.                               Restricted Stock Unit Award Subject to Plan. 
The Restricted Stock Unit Award shall be subject to all applicable terms and
provisions of the Plan, to the extent applicable to the Common Stock.   In the
event of any conflict between this Agreement and the Plan, the terms of the Plan
shall control.

 

16.                               Signature in Counterparts.  This Agreement may
be signed in counterparts, each of which shall be an original, with the same
effect as if the signatures thereto and hereto were upon the same instrument.

 

[Signatures on next page.]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date hereof.

 

 

ROCKWOOD HOLDINGS, INC.

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

EMPLOYEE

 

 

 

 

 

 

 

[FIRST NAME] [LAST NAME]

 

7

--------------------------------------------------------------------------------


 

Schedule I

 

The Total Shareholder Return Multiplier shall be subject to the achievement of
Total Shareholder Return Rank, as follows:

 

Total Shareholder Return Rank

 

Total Shareholder Return
Multiplier

 

Less than 25%

 

0

%

25%

 

25

%

50%

 

100

%

75% or greater

 

150

%

 

The Total Shareholder Return Multiplier shall be a linear interpolation for any
achievement of the Total Shareholder Return Rank which falls between the above
target percentage quartiles, as applicable; provided that, there shall be no
linear interpolation for a Total Shareholder Return Rank that is less than 25%.

 

The Company shall communicate to the Employee the Total Shareholder Return Rank
as soon as administratively practicable following the date the Board and/or the
Committee determines such rank.

 

--------------------------------------------------------------------------------


 

Appendix A

 

Definitions

 

“Beginning Stock Price” shall mean, for purposes of determining the Total
Shareholder Return for each of the Company and each company in the Peer Group,
respectively, the average closing price per share of common stock for the sixty
(60) trading day period ending immediately prior to January 1, 2013.

 

“Cause” shall mean (i) the Employee’s willful and continued failure to perform
duties, which are within the control of the Employee and consistent with such
Employee’s title and position, that is not cured within 15 days following
written notice of such failure, (ii) the Employee’s conviction of or plea of
guilty or no contest to a (x) felony or (y) crime involving moral turpitude,
(iii) the Employee’s willful malfeasance or misconduct which is injurious to the
Company or its Subsidiaries, other than in a manner that is insignificant or
inconsequential, (iv) a breach by Employee of the material terms of any
non-compete, non-solicitation or confidentiality covenants or agreements by
which the Employee may be bound, following notice of such breach (which notice
may be oral or written) or (v) any violation by the Employee of any material
written Company policy after written notice of such breach, if such violation is
shown by the Company to be reasonably expected to result in material injury to
the business, reputation or financial condition of the Company.

 

“Change in Control” shall mean the earliest to occur of the following:

 

(i)                                     any Person (which term shall mean any
individual, corporation, partnership, group, association or other “person,” as
such term is used in Sections 13(d) and 14(d) of the Securities Exchange Act of
1934, as amended, other than the Company or any employee benefit plans sponsored
by the Company) is or becomes the “beneficial owner” (as defined in Rule 13d-3
under such Act), directly or indirectly, of securities of the Company
representing 30% or more of the combined voting power of the Company’s
outstanding Voting Securities (which term shall mean securities which under
ordinary circumstances are entitled to vote for the election of directors) other
than through the purchase of Voting Securities directly from the Company through
a private placement;

 

(ii)                                  individuals who constitute the Board on
the date hereof (the “Incumbent Board”) cease for any reason to constitute at
least a majority thereof, provided that any person becoming a director
subsequent to the date hereof whose election, or nomination for election by the
Company’s shareholders, was approved by a vote of at least a majority of the
directors comprising the Incumbent Board shall from and after such election be
deemed to be a member of the Incumbent Board;

 

(iii)                               a merger or consolidation involving the
Company or its stock or an acquisition by the Company, directly or indirectly or
through one or more subsidiaries, of another entity or its stock or assets in
exchange for the stock of the Company is consummated, unless, immediately
following such transaction, 50.1% or more of the then outstanding Voting
Securities of the surviving or resulting corporation or entity will be (or is)
then beneficially owned, directly or indirectly, by the individuals and entities
who were the beneficial owners of the Company’s outstanding Voting Securities
immediately prior to such transaction (treating, for purposes of determining
whether the 50.1% continuity test is met, any ownership of the Voting Securities
of the surviving or resulting corporation or entity that results from a
stockholder’s ownership of the stock of, or other ownership interest in, the
corporation or other entity with which the Company is merged

 

--------------------------------------------------------------------------------


 

or consolidated as not owned by persons who were beneficial owners of the
Company’s outstanding Voting Securities immediately prior to the transaction);
or

 

(iv)                              all or substantially all of the assets of the
Company are sold or transferred to a Person as to which (A) the Incumbent Board
does not have authority (whether by law or contract) to directly control the use
or further disposition of such assets and (B) the financial results of the
Company and such Person are not consolidated for financial reporting purposes.

 

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
unless such transaction or occurrence constitutes a change in ownership or
effective control within the meaning of Section 409A(a)(2)(A)(v) of the Code.

 

“CIC Per Share Price” shall mean the price per share paid for one share of
Common Stock in the Change in Control transaction (with the value of any
security that is paid as consideration in the Change in Control determined by
the Committee as of the date of such Change in Control).

 

“Code of Ethics Requirement” shall mean the Employee complies with the Company’s
Code of Business Conduct and Ethics, dated November 23, 2009 or, if applicable,
the Company’s Code of Ethics for Executive Officers and Financial Officers, as
adopted July 29, 2005, as the same may be amended from time to time.

 

“Disability” shall mean a determination, made at the request of the Employee or
upon the reasonable request of the Company set forth in a notice to the
Employee, by a physician selected by the Company and the Employee, that the
Employee is unable to perform his duties as an employee of the Company or its
Subsidiaries and in all reasonable medical likelihood such inability will
continue for a period in excess of 180 consecutive days.

 

“Ending Stock Price” shall mean, for purposes of determining the Total
Shareholder Return for each of the Company and each company in the Peer Group,
respectively, the average closing price per share of common stock for the sixty
(60) trading day period ending immediately prior to January 1, 2016; except that
in the event of a Change in Control, (a) the Ending Stock Price for the Company
shall be the CIC Per Share Price and (b) the Ending Stock Price for each other
company in the Peer Group shall be the average closing price per share of common
stock for the sixty (60) trading day period ending immediately prior to the
Change in Control.

 

“Good Reason” shall mean without the Employee’s consent, (i) a reduction in the
Employee’s base salary or annual bonus opportunity (other than a reduction in
base salary that is offset by an increase in bonus opportunity upon the
attainment of reasonable financial targets, which reduction may not exceed 10%
of the Employee’s base salary in any 12 month period), (ii) a substantial
reduction in the Employee’s duties and responsibilities, which continues beyond
15 days after written notice by the Employee to the Company of such reduction,
(iii) the elimination or reduction of the Employee’s eligibility to participate
in the Company’s benefit programs that is inconsistent with the eligibility of
similarly situated employees of the Company to participate therein, (iv) a
transfer of the Employee’s primary workplace by more than 35 miles from the
current workplace, (v) any serious chronic mental or physical illness of an
immediate family member that requires the Employee to terminate his or her
employment with Company because of a substantial interference with his or her
duties at the Company or (vi) any failure by the Company to pay when due any
payment owed to the Employee within 15 days after the date such payment becomes
due.  In

 

2

--------------------------------------------------------------------------------


 

order for Employee to resign pursuant to this definition of “Good Reason”,
Employee shall have first given written notice of the alleged defect within
thirty (30) business days of the event giving rise to such claim of Good Reason,
and the same shall not have been cured (if capable of cure) within thirty (30)
business days of such written notice.

 

“LIBOR” shall mean the three-month London interbank offered rate as published in
the Wall Street Journal on the business day following the closing date of the
Change in Control transaction and each anniversary thereafter.

 

“Peer Group” shall mean the companies that comprise the Dow Jones U.S. Chemicals
Index as in effect on December 31, 2015.

 

“Performance Period” shall mean the Company’s fiscal year beginning on January
1, 2013 and ending on December 31, 2015.

 

“Proration Factor” shall mean a fraction, the numerator of which is equal to the
number of days between (and including) the Grant Date and the date such
employment so terminates, and the denominator of which is equal to 1097.

 

“Retirement” shall mean retirement at age 62 or over (or such other age as may
be approved by the Board of Directors) after having been employed by the Company
or a Subsidiary for at least ten years.

 

“Total Shareholder Return Multiplier” shall mean the percentage as set forth on
Schedule I attached hereto.

 

“Total Shareholder Return” shall mean the amount equal to (x) the Ending Stock
Price minus the Beginning Stock Price, plus (x) the amount of any dividends paid
on a per share basis (calculated as if such dividends had been reinvested in the
applicable company’s common stock) cumulatively over the Performance Period,
divided by (z) the Beginning Stock Price.

 

“Total Shareholder Return Rank” shall mean a fraction (expressed as a
percentage) equal to (x) the number of companies in the Peer Group in respect of
which the Company’s Total Shareholder Return equals or exceeds each such Peer
Group company’s Total Shareholder Return, divided by (y) the total number of
companies in the Peer Group.

 

3

--------------------------------------------------------------------------------